[Cite as State ex rel. Mason v. Matia, 2011-Ohio-3068.]


          Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                                JOURNAL ENTRY AND OPINION
                                         No. 95866



                         STATE OF OHIO, EX REL.,
                           WILLIAM D. MASON,
                     CUYAHOGA COUNTY PROSECUTOR


                                                  RELATOR
                                                    vs.


             HONORABLE JUDGE DAVID T. MATIA
                  CUYAHOGA COUNTY COURT
                     OF COMMON PLEAS

            RESPONDENT



                                            JUDGMENT:
                                           WRITS DENIED
                             Writs of Mandamus and Procendendo
                                     Motion No. 445353
                                      Order No. 445354

       RELEASE DATE: June 21, 2011


FOR RELATOR

William D. Mason
Cuyahoga County Prosecutor

BY: Matthew E. Meyer
Assistant Prosecuting Attorney
The Justice Center, 8 Floor
                    ht




1200 Ontario Street
Cleveland, Ohio 44113


ATTORNEY FOR RESPONDENT

Michael P. Maloney
24441 Detroit Road
Suite 300
Westlake, Ohio 44145




LARRY A. JONES, J.:

        {¶ 1} The relator, Cuyahoga County Prosecutor William Mason, commenced this

mandamus and/or procedendo action against the respondent, Judge David T. Matia, to compel

the judge to issue in the underlying case, State v. Hatfield, Cuyahoga County Common Pleas
Court Case No. CR-532633, a journal entry reflecting his decision to grant a motion in limine

excluding an audio tape of an alleged drug transaction.

       {¶ 2} A review of the docket in the underlying case shows that on May 13, 2011, the

respondent issued the following journal entry in the underlying case: “Corrected entry of

August 24, 2010: Defendant’s motion in limine is granted. Defendant sought to deny the state

the opportunity to introduce and/or [sic] the tape recording made by the confidential informant

during his alleged drug buy from the claimed defendant.    The State of Ohio refused to identify

the confidential informant during the discovery process and assured the court during a pre-trial

conference that they would not be calling the confidential informant as a witness. As a result,

the court granted the defendant’s motion in limine.”

       {¶ 3} This entry established that the relator has received his requested relief, a journal

entry granting the motion in limine.   Accordingly, this writ action is moot, and the court, sua

sponte, dismisses this application for a writ of mandamus and/or precedendo.      Costs assessed

against the respondent.    The court directs the Clerk of Court of the Eighth District Court of

Appeals to serve upon all parties notice of this judgment and its date of entry upon the journal.

Civ.R. 58(B).




LARRY A. JONES, JUDGE
MARY EILEEN KILBANE, A.J., and
FRANK D. CELEBREZZE, JR., J., CONCUR